DETAILED ACTION
	In Application filing on 11/01/2018 Claims 1- 15 are pending. Claims 1- 15 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/29/2019 and 02/12/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
	The last comma in claim 2 appears to be unnecessary.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 8 recites “for increasing a contact are between the stirring arm and the liquid forming material” and “improving a stirring degree of the stirring arm on the liquid forming material.” It is unclear what the contact area is being increased and the stirring degree is being improved with respect to.
	Claim 9 is rejected by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0057177 A1 (“Ferguson”).
Regarding claim 1, Ferguson teaches a three-dimensional printer (Abstract), comprising:
	a machine platform (305) ([0038] and Fig. 3A);
	a container (302), assembled to the machine platform, and adapted to contain a liquid forming material (Fig. 3A and [0038]);
306), having a rotating shaft, and adapted to rotate along the rotating shaft (Fig. 2- 4 and [0035, 0040] teaches a coupling which allows rotation of the stirring element); and
	a driving module, connected to at least one of the container and the at least one stirring element, so as to drive at least one of the container and the at least one stirring element to produce relative movement when the three-dimensional printing is not performed so that the liquid forming material in the container is stirred by the at least one stirring element ([0038] teaches wiper is capable of motion along the horizontal axis of motion 310 and which may be removably mounted onto the support base at 309 and the wiper may be coupled to one or more actuators, e.g., stepper motors, belts attached to motors, etc., that produce later movement of the wiper across the surface of the container. The Examiner notes that the intended use limitations, i.e., “when the three-dimensional printing is not performed. . .” is given patentable weight to the extent which effects the structure of the claimed printer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4- 6, and 13- 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0057177 A1 (“Ferguson”) in view of US 2012/0248657 A1 (“Ebert”) and US 2018/0361659 A1 (“Korten”)
	Regarding claim 2, Ferguson teaches the at least one stirring element is driven by an external force to rotate, and move relative to the container ([0025] teaches that if motion of the wiper across the surface of the container produces resistance against the wiper, the rotational joint allows the blade to move in a direction away from the surface to allow the wiper to continue its motion substantially unimpeded).
	Ferguson does not explicitly teach the driving module is connected to the container to drive the container to rotate relative to the machine platform.
	Ebert teaches the driving module is connected to the container to drive the container to move relative to the machine platform ([0014, 0033] teaches the movement of the elongate mixing element relative to the tank bottom is carried out either by a driven movement of the elongate mixing element along a horizontal plane with respect to a stationary tank or, with an elongate mixing element held stationary, by moving the tank in a horizontal plane with respect to the elongate mixing element).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printer of Ferguson to incorporate the configuration of Ebert motivated by replenishing the exposure region with photopolymerizable material (Ebert – [0032]).
	Korten teaches the container (3) is capable of being driven to rotate relative to the machine platform (4) ([0033, 0079] teach the vat 3 and the build carrier may be rotatable relative to each other).
Korten – [0033, 0083]).	

	Regarding claim 4, Ferguson teaches the driving module is connected to the at least one stirring element to drive the at least one stirring element to rotate and move relative to the container ([0025] teaches that if motion of the wiper across the surface of the container produces resistance against the wiper, the rotational joint allows the blade to move in a direction away from the surface to allow the wiper to continue its motion substantially unimpeded; [0038] teaches wiper is capable of motion along the horizontal axis of motion 310 and which may be removably mounted onto the support base at 309 and the wiper may be coupled to one or more actuators, e.g., stepper motors, belts attached to motors, etc., that produce later movement of the wiper across the surface of the container).

	Regarding claim 5, Ferguson teaches the dirving module is connected to the at least one stirring element to drive the at least one stirring element to rotate relative to the machine platform ([0025] teaches that if motion of the wiper across the surface of the container produces resistance against the wiper, the rotational joint allows the blade to move in a direction away from the surface to allow the wiper to continue its motion substantially unimpeded; [0038] teaches wiper is capable of motion along the horizontal axis of motion 310 and which may be removably mounted onto the support base at 309 and the wiper may be coupled to one or more actuators, e.g., stepper motors, belts attached to motors, etc., that produce later movement of the wiper across the surface of the container).
	Ferguson does not explicitly teach the driving module is connected to the container to drive the container to rotate relative to the machine platform.
(0014, 0033] teaches the movement of the elongate mixing element relative to the tank bottom is carried out either by a driven movement of the elongate mixing element along a horizontal plane with respect to a stationary tank or, with an elongate mixing element held stationary, by moving the tank in a horizontal plane with respect to the elongate mixing element).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printer of Ferguson to incorporate the configuration of Ebert motivated by reasons set forth in claim 2.
	Korten teaches the container (3) is capable of being driven to rotate relative to the machine platform (4) ([0033, 0079] teach the vat 3 and the build carrier may be rotatable relative to each other).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printer of Ferguson to incorporate the rotational configuration as taught by Korten motivated by reasons set forth in claim 2.

	Regarding claim 6, Ferguson teaches the driving module is connected to the at least one stirring element, wherein the driving module drives the at least one stirring element to rotate and move relative to the container ([0025] teaches that if motion of the wiper across the surface of the container produces resistance against the wiper, the rotational joint allows the blade to move in a direction away from the surface to allow the wiper to continue its motion substantially unimpeded; [0038] teaches wiper is capable of motion along the horizontal axis of motion 310 and which may be removably mounted onto the support base at 309 and the wiper may be coupled to one or more actuators, e.g., stepper motors, belts attached to motors, etc., that produce later movement of the wiper across the surface of the container).

	Ebert teaches the driving module is connected to the container to drive the container to move relative to the machine platform (0014, 0033] teaches the movement of the elongate mixing element relative to the tank bottom is carried out either by a driven movement of the elongate mixing element along a horizontal plane with respect to a stationary tank or, with an elongate mixing element held stationary, by moving the tank in a horizontal plane with respect to the elongate mixing element).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printer of Ferguson to incorporate the configuration of Ebert motivated by reasons set forth in claim 2.
	Korten teaches the container (3) is capable of being driven to rotate relative to the machine platform (4) ([0033, 0079] teach the vat 3 and the build carrier may be rotatable relative to each other).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printer of Ferguson to incorporate the rotational configuration as taught by Korten motivated by reasons set forth in claim 2.

	Regarding claim 13, Ferguson teaches the container has a forming area and a non-forming area, and when the 3-D printing is performed, the at least one stirring element is located in the non-forming area, and when the 3-D printing is not performed, the at least one stirring element is located in the forming area ([0038] and Fig. 3A teaches that the wiper 306 is capable of motion and indicate that the wiper 306 is capable of moving from a forming area to a non-forming area. The Examiner notes that the intended use limitations, i.e., “when 3-D printing is performed . . .” and “when 3-D printing is not performed . . .”, are given patentable weight to the extent which effects the structure of the claimed printer).

	Regarding claim 14, Ferguson does not explicitly teach the 3-D printer comprises a pair of stirring elements located at two opposite sides of the container.
	Korten teaches the 3-D printer comprises a pair of stirring elements located at two opposite sides of the container (Fig. 1 displays resin supplies 13, 14 at opposite sides of the container 3; [0033, 0079] teaches the resin supplies 13, 14 capable of rotating relative to the carrier 4. Therefore, the resin supplies 13, 14 are interpreted as stirring elements).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printer of Ferguson to incorporate the configuration as taught by Korten motivated by reasons set forth in claim 2.

	Regarding claim 15, Ferguson does not explicitly teach the 3-D printer comprises a pair of stirring elements located at a same side of the container in parallel.
	Korten teaches the 3-D printer comprises a pair of stirring elements located in a configuration with respect to the side of the container (Fig. 1 displays resin supplies 13, 14 at opposite sides of the container 3; [0033, 0079] teaches the resin supplies 13, 14 capable of rotating relative to the carrier 4. Therefore, the resin supplies 13, 14 are interpreted as stirring elements).
	It would have been obvious to one having ordinary skill in the art before the effective filing date to rearrange the stirring elements such that they are located at a same side of the container in parallel, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. Please see MPEP 2144.04(VI)(C). One would have been motivated to rearrange the stirring elements such that they are located at a same side of the container in parallel.
.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0057177 A1 (“Ferguson”) in view of US 2012/0248657 A1 (“Ebert”).
Regarding claim 3, Ferguson teaches the at least one stirring element is driven by an external force to rotate, and move relative to the container ([0025] teaches that if motion of the wiper across the surface of the container produces resistance against the wiper, the rotational joint allows the blade to move in a direction away from the surface to allow the wiper to continue its motion substantially unimpeded).
	Ferguson does not explicitly teach the driving module is connected to the container to drive the container to move relative to the machine platform.
	Ebert teaches the driving module is connected to the container to drive the container to move relative to the machine platform ([0014, 0033] teaches the movement of the elongate mixing element relative to the tank bottom is carried out either by a driven movement of the elongate mixing element along a horizontal plane with respect to a stationary tank or, with an elongate mixing element held stationary, by moving the tank in a horizontal plane with respect to the elongate mixing element).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printer of Ferguson to incorporate the configuration of Ebert motivated by reasons set forth in claim 2.

Allowable Subject Matter
s 7- 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach and/or suggest the claimed feature of: at least one stirring element has an extending aim and a stirring arm, the rotating shaft is pivotally connected to the machine platform, the stirring arm is located in the container, and the extending arm is connected between the rotating shaft and the stirring arm, and extends from outside of the container to inside of the container.
The closest prior art documents, US 2017/0057177 A1 (“Ferguson”) in view of US 2012/0248657 A1 (“Ebert), each contemplate rotational stirring elements (Ferguson - Fig. 2- 4 and [0025, 0035, 0040]; Ebert – [0010]). However, neither reference teach and/or suggest the rotating shaft being pivotally connected to the machine platform, the extending arm being connected between the rotating shaft and the stirring arm, and the extending arm extends from the outside of the container to the inside of the container as recited in claim 7.
Claims 8- 12 depend on claim 7 and thus contain allowable subject matter because each claim requires the allowable subject matter of claim 7. Notably, claims 8- 9 are rejected under § 112(b) and thus the § 112(b) rejection of claims 8- 9 needs to be overcame in order for these two claims to be deemed allowable.
Other relevant references: US 2016/0325493 A1, US 2018/0243987 A1, US 2019/0232560 A1, US 2016/0279869 A1, USP 5174931, US 2020/0070419 A1, US 2019/0263067 A1, and US 2018/0169947 A1.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEITH S SHAFI/Primary Examiner, Art Unit 1744